Citation Nr: 1340345	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of rib surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in March 2011.  A Board hearing was conducted in March 2013.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file, the Board believes that additional development is necessary to ensure that VA has met the duty to assist the Veteran.

The Veteran contends that he currently suffers from residuals of in-service rib surgery.  Specifically, at his March 2013 hearing, he testified that he began to have pain and swelling in his left ribcage after a parachuting injury in service, and that he had surgery a few months later (in 1973) to remove three ribs.  He testified that he still has pain in his side from the rib surgery and that the surgical scar feels like a "knot" which bothers him when he does a lot of bending.

The Veteran's service treatment records (STRs) that are currently of record include his June 1975 service separation examination report, which noted that he had a surgical scar in the left upper quadrant (LUQ) and left side pain; regarding the left side pain, a note was made to "see narrative summary" from September 1973.  However, there is no September 1973 narrative summary currently of record, nor are there any records documenting an in-service parachuting injury or rib surgery.  On remand, the Veteran's complete STRs should be obtained and associated with the record.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran should be so notified.

Post-service, a January 2009 general medical examination report noted the Veteran's contention that he had some ribs removed on the left side in service, but no relevant examination findings, x-rays, or diagnoses were provided.  Subsequent VA treatment records have noted the following findings.  In February 2009, chest 
x-rays revealed that his bony thorax appeared intact.  In August 2009, it was noted that he had a past medical history of "left rib resection" in 1974, but accompanying chest x-rays revealed that his bony thorax was grossly intact.  In September 2009, it was noted that he had a surgical incision associated with a left rib removed in 1974.  In October 2009, it was noted that he had a past surgical history of "status post left rib resection in 1974."

At his March 2013 hearing, he testified that he was not currently receiving any treatment for rib surgery residuals.

Under the circumstances, the Board finds that VA's duty to assist the Veteran requires an appropriate VA examination and nexus opinion to determine if he currently has any residuals of rib surgery which are related to any incident of his military service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's complete STRs (including the September 1973 narrative summary related to left side pain, as well as any records documenting an in-service parachuting injury or rib surgery).

2.  After completion of the above to the extent possible, the Veteran should be scheduled for an appropriate VA examination for the disability at issue.  The claims file should be made available to the examiner for review.  The examiner should clearly report whether or not there are any current residuals of rib surgery, to include resection and/or removal, as well as any scar residuals.  The examiner should set forth all clinical and special test findings (x-ray results if x-rays are deemed medically advisable) which address the question of whether any rib(s) were resected or removed as claimed by the Veteran. 

With regard to each such current disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's active duty service.

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

3.  After completion of the above to the extent possible, the RO/AMC should review the expanded record and readjudicate the appeal.  If the issue on appeal remains denied, the RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

